Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding claims 1-7, the previous 35 U.S.C. 103 rejections have been withdrawn in view of the claim amendments. However, applicant's amendment necessitated the new 35 USC 112(a) rejections and new 35 USC 112(b) rejections as described below. While no prior art rejections have been applied, allowability cannot be determined in view of the 35 USC 112(a) rejections and 35 USC 112(b) rejections.
Applicant’s arguments with respect to claims 8-14 have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: in the fourth line from the bottom, it is suggested to specify/clarify the abbreviation by replacing “5 mm” with --5 millimeter (mm)-- to improve clarity.
Claim 13 is objected to because of the following informalities: in line 2, it is suggested to specify/clarify the abbreviation by replacing “5 mm” with --5 millimeter (mm)-- to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claim 1, based on the 35 USC 112(b) rejection and assumption below which recites “For examination purposes, it is assumed that the gas separator module comprises the two opposite handed threads since the threads are in the same paragraph with the gas separator module and are not separated by a semicolon punctuation mark. Thus, claim 1 is interpreted to recite: “wherein the gas separator module comprises a lining with a thickness of equal to or greater than 5 mm up to 12 mm and wherein the lining comprises steel, a steel alloy, a carbide, or any combination thereof, and wherein the gas separator module comprises first threads and second threads, and wherein the first threads of the gas separator module turn in a first direction and wherein the second threads of the gas separator module turn in a second direction and wherein the first threads of the gas separator module and the second threads of the gas separator module comprise opposite handed threads which turn in different directions””, there appears to be a new subject matter issue since the disclosure does not appear to provide sufficient written description for the claim subject matter. Specification paragraphs [00112-00118] is directed to a flangeless connection but does not describe how the gas separator module comprise opposite handed threads which turn in different directions.
Claim(s) 2-7 is/are also rejected since it/they depend(s) from a rejected parent claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the limitations in the last 3 lines of the claim are confusing because it is not clear which threads of which components are being referred to sense the claim recites multiple components and multiple threads. For examination purposes, it is assumed that the gas separator module comprises the two opposite handed threads since the threads are in the same paragraph with the gas separator module and are not separated by a semicolon punctuation mark. Thus, claim 1 is interpreted to recite: “wherein the gas separator module comprises a lining with a thickness of equal to or greater than 5 mm up to 12 mm and wherein the lining comprises steel, a steel alloy, a carbide, or any combination thereof, and wherein the gas separator module comprises first threads and second threads, and wherein the first threads of the gas separator module turn in a first direction and wherein the second threads of the gas separator module turn in a second direction and wherein the first threads of the gas separator module and the second threads of the gas separator module comprise opposite handed threads which turn in different directions”.
Regarding claims 9-11 and 13, it is not clear if “the lining” in line 1 of each claim refers to the lining of the at least one of the plurality of chambers, the lining of the rotating assembly, or to all of the recited linings. For examination purposes, examiner assumes that it refers to all of the recited linings so that each claim should instead recite “each lining” instead of “the lining” at line 1 of each claim.
Claim(s) 2-7 and 12 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US6155345 in view of Wilson et al. US8817266.
Regarding independent claim 8, Lee discloses, in Figures 1-4,
A gas separator (Lee; Fig. 1-4; gas separator 18 with inducer 14) for use in an electric submersible pump assembly (Lee; Fig. 1-4; 10) wherein the gas separator comprises: a gas separator housing (Lee; 32); a plurality of chambers (Lee; Fig. 1-4; a plurality of separation chambers 36); and a rotating assembly (Lee; vortex generators 48/50); wherein (1) at least one of the plurality of chambers comprises a lining (Lee; interior liner 110 made from “hardened steel”; col. 5:59-63) and (2) wherein the rotating assembly comprises.
Lee is silent regarding wherein the rotating assembly comprises a lining.
Wilson teaches wherein the rotating assembly comprises a lining (Wilson; interior separator liner 100 that lines the chamber 46 as shown in Fig. 2 and 4; col. 4:15-20 a gas separator 26 with a rotatable shaft 48 that is lined with a corrosion-resistant and abrasion-resistant separator liner 100 for the purpose of providing resistance to corrosion and abrasion).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the rotating assembly as taught by Lee to include a lining as taught by Wilson for the purpose of providing resistance to corrosion and abrasion (Wilson; interior separator liner 100 that lines the chamber 46 as shown in Fig. 2 and 4; col. 4:15-20 a gas separator 26 with a rotatable shaft 48 that is lined with a corrosion-resistant and abrasion-resistant separator liner 100 for the purpose of providing resistance to corrosion and abrasion).

Regarding claim 10, modified Lee teaches the invention substantially as claimed as described above, and wherein the lining comprises steel or a steel alloy that has been hardened, heat treated or coated (Lee; interior liner 110 made from “hardened steel”; col. 5:59-63).

Regarding claim 14, modified Lee teaches the invention substantially as claimed as described above, and wherein the gas separator further comprises an inducer (Lee; Fig. 1-4; gas separator 18 with inducer 14).

Claim(s) 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US6155345 in view of Wilson et al. US8817266 as applied to claim 8 above, and further in view of Parks et al. US20160177684.
Regarding claim 9, modified Lee teaches the invention substantially the same as described above, but is silent regarding wherein the lining comprises a stainless steel material.
Parks teaches wherein the lining comprises a stainless steel (Parks; [0028] tubular 76 is made of stainless steel for the purpose of providing collapse resistance).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the lining material as taught by modified Lee with the stainless steel material as taught by Parks since both materials are known elements that obtain the predictable result of providing collapse resistance that cooperate with downhole pump assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 11, modified Lee teaches the invention substantially the same as described above, but is silent regarding wherein the lining comprises a carbide material.
Parks teaches wherein the lining comprises a carbide material (Parks; [0034] sleeve 112 is made of tungsten carbide for the purpose of providing corrosion resistance and erosion resistance).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the lining material as taught by modified Lee with the tungsten carbide material as taught by Parks since both materials are known elements that obtain the predictable result of providing corrosion resistance and erosion resistance that cooperate with downhole pump assemblies with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). Doing so would yield wherein the lining comprises a tungsten carbide material.

Regarding claim 12, modified Lee teaches wherein the carbide material comprises a silicon carbide, a tungsten carbide, a zirconium carbide, or any combination thereof (Parks; [0034] sleeve 112 is made of tungsten carbide for the purpose of providing corrosion resistance and erosion resistance).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US6155345 in view of Wilson et al. US8817266 as applied to claim 8 above, and further in view of Ilstad et al. US8597506.
Regarding claim 13, modified Lee teaches the invention substantially the same as described above, but is silent regarding wherein the thickness of the lining is equal to or greater than 5 mm.
Ilstad teaches wherein the thickness of the lining is equal to or greater than 5 mm (Ilstad; col. 3:22-23; inner steel layer has a thickness of at least 25-mm).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the lining thickness as taught by modified Lee to be greater than 5-mm and specifically to be at 25-mm as taught by Ilstad for the purpose of providing an optimum balance between thickness, yield strength, and submerged weight (Ilstad; col. 3:16-23).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/20/22